Citation Nr: 1004484	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-27 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and if so may such claim be granted.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to 
June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  Evidence added to the record since the prior final June 
1988 decision, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD, and 
raises a reasonable possibility of substantiating that 
claim.

2.  The Veteran's account of his stressors is credible and 
generally supported by information from the U.S. Army and 
Joint Services Records Research Center.  

3.  The Veteran was treated by the VA on multiple occasions 
for, and diagnosed with, PTSD, based on his military 
service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 1988 rating 
decision denying the Veteran's service connection claim for 
an acquired psychiatric disorder, to include PTSD, is new 
and material and his claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. Seq. (West 2003).  As it relates to the 
Veteran's claim to reopen service connection, since the 
Board is reopening the claim, any notice or development 
errors under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 
regarding this claim are moot.  Moreover, given the 
favorable outcome of below, no conceivable prejudice to the 
Veteran could result from this adjudication.  In this 
regard, the agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Application to Reopen Service Connection

A July 1984 rating action denied the Veteran's service 
connection claim for an acquired psychiatric disorder to, 
include PTSD, finding no evidence of any diagnosis of PTSD.  
In making this determination, the RO considered the 
Veteran's service treatment records, VA treatment records, a 
February 1983 VA herbicide examination, and various 
statements from the Veteran.  Ultimately, the decision 
became final, after the Veteran failed to appeal the 
decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

A June 1988 rating action reconsidered the Veteran's service 
connection claim and declined to reopen the claim, 
concluding that the record still did not establish a 
diagnosis with PTSD.  The evidence of record at the time of 
the July 1984 denial of the Veteran' claim, additional VA 
treatment records, and a November 1984 VA psychological 
examination were considered by the RO in reaching this 
conclusion.  Ultimately, the decision became final, after 
the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Various pieces of evidence have been added to the record 
since the prior final rating action.  The additional 
evidence includes VA treatment records related to continued 
psychiatric treatment.  Of particular relevance are and 
January 2001 VA psychological examination and a January 2005 
VA initial psychological treatment record, which both 
diagnose the Veteran with PTSD.  

As the Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim, (a 
current diagnosis of an acquired psychiatric disorder, to 
include PTSD), the Board finds the newly submitted documents 
to be new and material evidence, within the meaning of 
38 C.F.R. § 3.156(a) and the claim for service connection is 
reopened.  

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above, the 
Veteran served on active duty from September 1968 to June 
1972.  The Veteran's service personnel records indicate that 
he was deployed to Vietnam with the 37th Security Police 
Squadron (which was redesigned the 12th Security Police 
Squadron) from January 1970 to September 1971 and with the 
366th Security Police Squadron from September 1971 to June 
1972.  In a September 2006 stressor statement, the Veteran 
stated that while at Phu Cat Air Base, Vietnam and Da-Nang 
Air Base, Vietnam the bases came under multiple rocket 
attacks and that he witnessed numerous service members 
injured and killed.  Based on these experiences the Veteran, 
maintains that he has nightmares, anxiety and depression.  

Appropriate inquiry with the U.S. Army and Joint Services 
Records Research Center (JSRRC) confirms that Da-Nang Air 
Base, Vietnam, received enemy rocket fire and that service 
members were injured and killed, while the Veteran was 
stationed at this location.  Although not definitive, the 
JSRRC records tend to weigh in favor of confirming the 
Veteran's claimed stressors, and the Board finds his account 
of events credible.  While the February 2009 VA examination 
did not diagnose the Veteran with PTSD, a January 2001 VA 
examination, and VA initial mental health consultation 
reports, dated in January 2005 and September 2007, diagnose 
the Veteran with PTSD related to his confirmed stressors.  
Additionally, numerous VA treatment records, including a 
March 2009 VA primary care treatment record, document the 
Veteran's continued diagnosis, and treatment for, PTSD.  

With the resolution of any reasonable doubt, as may be 
present in the unique circumstances of this case, in favor 
of the Veteran, the Board concludes that the criteria to 
establish service connection for PTSD are met.  As there is 
otherwise no medical evidence linking any other psychiatric 
disability to service, service connection for any other 
psychiatric disorder is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


